Pennington, J.
— I am glad to see this certificate. The justice is correct in the idea of his duty; and unless the facts are denied, I am clearly of opinion, that the certiorari be dismissed.
M( Donald, for the plaintiff, could not deny the facts stated by the justice; the plaintiff had expected that the justice would return the writ, and therefore, had not called on him; he now wished for time to procure the return of the writ, with the transcript of the justice.
By the Court.
— If we indulge this practice, ceriioraris will be made use of as instruments of delay.
Writ dismissed.